

EXHIBIT 10.57


SABRE CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT GRANT AGREEMENT
THIS AGREEMENT, made as of this _______________________ between Sabre
Corporation (the “Company”) and _______________________ (the “Participant”).
WHEREAS, the Company has adopted the Sabre Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company, who are largely responsible for the management, growth, and protection
of the business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company;
WHEREAS, Section 7 of the Plan provides for the Grant to Participants of Other
Stock-Based Awards, including restricted stock units (“RSUs”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.
Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant ________
RSUs. Each RSU granted hereunder represents the right to receive one share of
the Company’s Common Stock on the Settlement Date (as defined herein), upon the
terms and subject to the conditions (including the vesting conditions) set forth
in this Agreement and the Plan.

2.
Grant Date. The grant date of the RSUs is ____________________ (the “Grant
Date”).

3.
Vesting of RSUs.

(a)
The RSUs shall vest with respect to __________________________________________
__________________________________________________________________________________________,
subject in all cases to the Participant’s continued Employment (which, as
defined in the Plan, includes provision of services as a director) through each
such date (each such date, a “Vesting Date”) except as provided in Section 3(b)
hereof.

(b)
In the event (1) the Participant’s Employment terminates prior to the applicable
Vesting Date for any reason other than the Participant’s termination of
Employment due to voluntary retirement, or (2) of a Change in Control, all of
the Participant’s outstanding, unvested RSUs will vest as of such termination of
Employment.

(c)
In the event the Participant’s Employment terminates prior to the applicable
Vesting Date due to voluntary retirement, such unvested RSUs will be immediately
forfeited as of such termination of Employment.

4.
Settlement. Settlement of any vested RSUs granted hereunder (including any RSUs
that become vested in connection with a Qualifying Termination) will be made in
the form of shares of Common Stock within 90 days following the end of the
calendar quarter in which the Participant’s termination of Employment occurs,
but in no event later than December 31 of the year in which the Participant’s
Employment is terminated (such date, the “Settlement Date”).

5.
Dividend Equivalents. Dividend equivalents will accrue on vested RSUs and will
be notionally credited on each dividend payment date in respect of Common Stock
with additional RSUs (such additional RSUs, the “Dividend Equivalent RSUs”). On
each dividend payment date, the number of Dividend Equivalent RSUs that will be
credited will be equal to the quotient determined by dividing (a) the product
determined by multiplying (i) one hundred percent (100%) of each dividend
declared and paid by the Company on the Common Stock on a per share basis by
(ii) the number of vested RSUs on the record date for the payment of any such
dividend, by (b) the Fair Market Value of a share of Common Stock on the
dividend payment date for such dividend, in each case, with fractions computed
to three decimal places. The Dividend Equivalent RSUs will in all cases be
subject to the same terms and conditions, including but not limited to those
related to transferability and settlement, that apply to the RSUs granted
pursuant to this Agreement.

6.
Rights as a Shareholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock covered by or relating
to the RSUs until the date of issuance to the Participant of a certificate or
other evidence of ownership representing such shares of Common Stock in
settlement thereof. For purposes of clarification, the Participant shall not
have any voting or dividend rights with respect to the shares of Common Stock
underlying the RSUs prior to the applicable Settlement Date.

7.
Transferability. Subject to any exceptions set forth in the Plan, until such
time as the RSUs are settled in accordance with Section 4, the RSUs or the
rights represented thereby may not be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than the Company), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the RSUs will be forfeited by the
Participant and all of the Participant’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.

8.
Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.

9.
Taxes. The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSU, including, but
not limited to, the grant, vesting or settlement of the RSUs, the subsequent
sale of shares of Common Stock acquired pursuant to such settlement and the
receipt of any dividends and/or dividend equivalent; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the RSUs to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or (b) withholding from
proceeds of the sale of shares of Common Stock acquired upon vesting/settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization); or
(c) withholding in shares of Common Stock to be issued upon settlement of the
RSUs, provided, however that the Committee (as constituted in accordance with
Rule 16b-3 under the Exchange Act) shall establish the method of withholding
from alternatives (a)-(c) herein and, if the Committee does not exercise its
discretion prior to the Tax-Related Items withholding event, then the
Participant shall be entitled to elect the method of withholding from the
alternatives above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, for tax purposes, the Participant is deemed to have been issued the full
number of shares of Common Stock subject to the vested RSUs, notwithstanding
that a number of the shares of Common Stock are held back solely for the purpose
of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares of Common Stock if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.
10.
Construction of Agreement. Any provision of this Agreement (or portion thereof)
which is deemed invalid, illegal or unenforceable in any jurisdiction shall, as
to that jurisdiction and subject to this section, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action. No provision of
this Agreement shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.

11.
Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party hereto upon any breach or default of any party under this
Agreement, shall impair any such right, power or remedy of such party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

12.
No Special Employment Rights; No Right to Award. Nothing contained in the Plan
or any Award shall confer upon the Participant any right with respect to the
continuation of his Employment by or service to the Company or the Employer or
interfere in any way with the right of the Company or the Employer at any time
to terminate such Employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of the RSUs. The rights or opportunity granted to the Participant on the
making of an Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
or its Subsidiaries for any reason whatsoever; or (iii) whether or not the
termination (and/or giving of notice) is ultimately held to be wrongful or
unfair.

13.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Employer, the Company and its
other Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local human resources representative. The Participant
authorizes the Company, Morgan Stanley Smith Barney and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that if he or she resides outside the
United States, he or she may, at any time, view Data, request information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her Employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing the Participant’s consent is that the Company would
not be able to grant RSUs or other equity awards to the Participant or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
14.
Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

15.
Clawback Policy. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid to a Participant under the Plan by the
Company or any of its Subsidiaries or Affiliates at any time to the extent
permitted or required by applicable law, Company policy and/or the requirements
of an exchange on which the Company’s shares of Common Stock are listed for
trading, in each case, as in effect from time to time, and (ii) to cancel all or
any portion of this RSUs (whether vested or unvested) and/or require repayment
of any sums (including, in the case of shares of Common Stock, the value of such
shares) or amounts which were received by the Participant in respect of the RSUs
in the event the Company believes in good faith that the Participant has
breached any existing protective covenants, including but not limited to
confidentiality, non-solicitation, non-interference, or non-competition
agreements with the Company or any of its Subsidiaries or Affiliates, and by
accepting the RSUs pursuant to the Plan and this Agreement, Participant
authorizes such clawback and agrees to comply with any Company request or demand
for such recoupment.

16.
Policy Against Insider Trading. By accepting this grant of RSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
the Company’s insider trading policy as may be in effect from time to time. The
Participant further acknowledges that, depending on the Participant’s country,
the Participant may be subject to insider trading restrictions and/or market
abuse laws, which may affect the Participant’s ability to acquire or sell shares
of Common Stock or rights to shares of Common Stock (e.g., RSUs) under the Plan
during such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy as may be in effect from time to time. The Participant acknowledges that
it is the Participant’s responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.

17.
Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his or her participation in the
Plan, to and/or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult his or her
personal legal advisor on this matter.

18.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

19.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.

20.
Venue. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Texas and agree that such litigation shall be conducted only in the
courts of Tarrant County, Texas, or the federal courts for the Northern District
of Texas, and no other courts where the grant of this Award is made and/or to be
performed.

21.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;
(e)the RSUs and any shares of Common Stock acquired under the Plan, and the
income and value of the same, are not intended to replace any pension rights or
compensation;
(f)the RSUs and any shares of Common Stock acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(g)the future value of the shares of Common Stock underlying the RSU is unknown,
indeterminable, and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
Employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and in consideration of the grant of the RSUs,
the Participant agrees not to institute any such claim against the Company, the
Employer, or any of the other Subsidiaries or Affiliates of the Company;
(i)for purposes of the RSUs, the Participant’s Employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company, the Employer, or any of the
Subsidiaries or Affiliates of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of his or her RSU grant (including whether the
Participant may still be considered to be providing services while on a leave of
absence);
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(k)unless otherwise agreed with the Company, the RSUs and any shares of Common
Stock acquired under the Plan and the income and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or Affiliate;
(l)the following provisions apply only if the Participant is providing services
outside the United States:
(1)the RSUs and the shares of Common Stock subject to the RSUs, and the income
and value of same, are not part of normal or expected compensation or salary for
any purpose; and
(2)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any shares of Common Stock acquired upon settlement.
22.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

23.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon vesting/settlement of the RSUs prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares of Common Stock
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
shares of Common Stock. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares of Common Stock.

24.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

25.
Language. If the Participant has received this Agreement, or any other document
related to the RSUs and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

26.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSUs and on
any shares of Common Stock acquired upon vesting/settlement of the RSUs, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

27.
Participant Acknowledgment. By the Participant’s electronic acceptance of this
Agreement, the Participant hereby acknowledges receipt of a copy of the Plan and
agrees that this Award is granted under and governed by the terms and conditions
of the Plan and this Agreement. The Participant further acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan and this Agreement shall be final and conclusive. The Participant
acknowledges that there may be adverse tax consequences upon vesting/settlement
of the RSUs or disposition of the underlying shares of Common Stock and that the
Participant should consult a tax advisor prior to such vesting or disposition.
Finally, the Participant acknowledges that the Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to accepting this Agreement and fully understands all
provisions of the Plan and this Agreement.



































IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.
Sabre Corporation


_____________________________




_____________________________
Participant




1